                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

GREGORY BROWN,                                )
                                              )
             Plaintiff,                       )
                                              )
v.                                            )   Case No. CIV-18-0701-BMJ
                                              )
NANCY A. BERRYHILL, Acting                    )
Commissioner of Social Security               )
Administration,                               )
                                              )
             Defendant.                       )

                                      JUDGMENT

      Pursuant to the Memorandum Opinion and Order filed separately this same date, the final

decision of Defendant denying Plaintiff’s application for supplemental security income is

AFFIRMED and judgment is entered in favor of Defendant.

      ENTERED this 10th day of April, 2019.
